   Case: 1:16-cv-04884 Document #: 129 Filed: 03/01/19 Page 1 of 2 PageID #:1589



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KIM AMMONS,                                    )
                                               )
               Plaintiff,                      )       1:16-cv-04884
                                               )
       v.                                      )       Judge Robert M. Dow, Jr.
                                               )       Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                    )
                                               )
               Defendant.                      )

            BOARD’S MOTION IN LIMINE NO. 26 TO BAR ANY DISCUSSION
            REGARDING ANY ALLEGED DISCRIMINATION, HARASSMENT,
            AND/OR RETALIATION FACED BY OTHER BOARD EMPLOYEES

       Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, pursuant

to the Federal Rules of Evidence and the Federal Rules of Civil Procedure, moves this Court to bar

discussion, evidence, or inference regarding any alleged discrimination, harassment, and/or retaliation

faced by other Board employees. In support of this Motion, the Board states as follows:

       Plaintiff and any other witness should be barred from offering speculative testimony or

discussion regarding any alleged discrimination faced by them or other Board employees, as such

evidence would be irrelevant to the instant matter and be highly prejudicial to the Board. Fed. R.

Evid. 401, 403. The only issue relevant to Plaintiff’s claim before the jury is Plaintiff’s own alleged

disability and whether the Board accommodated Plaintiff’s individual request for accommodation.

Speculative discussion as to any alleged discrimination faced by other Board employees would also

serve to confuse the jury as to the actual evidence as to Plaintiff’s claim. Further, any such testimony

or discussion would also constitute impermissible hearsay. Fed. R. Evid. 802.

       WHEREFORE, the Board moves to bar discussion, evidence, or inference regarding any

alleged discrimination, harassment, and/or retaliation faced by other Board employees.

Dated: March 1, 2019.

                                                   1
   Case: 1:16-cv-04884 Document #: 129 Filed: 03/01/19 Page 2 of 2 PageID #:1590



                                              Respectfully submitted,


                                              BOARD OF EDUCATION OF THE CITY OF
                                              CHICAGO, DEFENDANT

                                              Joseph Moriarty, General Counsel

                                      By:     /s/Giselle Safazadeh
                                              Giselle Safazadeh, Assistant General Counsel
                                              Christina Jaremus, Assistant General Counsel
                                              Susan J. Best, Assistant Deputy General Counsel
                                              Board of Education of the City of Chicago
                                              1 North Dearborn, Suite 900
                                              Chicago, Illinois 60602
                                              Telephone: (773) 553-1700
                                              gbsafazadeh@cps.edu
                                              cjaremus@cps.edu
                                              sjbest@cps.edu

                                CERTIFICATE OF SERVICE

       I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 26 To Bar Any Discussion of Any Alleged Discrimination, Harassment, and/or
Retaliation Faced By Other Board Employees to be filed with the Clerk of the Court on March 1,
2019 using the CM/ECF system which sent notification of such filing to all counsel of record.
                                      By:     /s/Christina Jaremus
                                              Christina Jaremus, Assistant General Counsel




                                                 2
